DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 3/8/2021.

The application has been amended as follows: 
In claims 7, lines 19-20, please change “a database” to “the database”.
In claim 7, line 23, please change “the signer” to “the at least one signer”.
In claim 7, line 24, please change “a probe pair” to “the probe pair”.
In claim 7, line 24, please change “the signer” to “the at least one signer”.
In claim 7, line 28, please change “combined shares” to “downloaded combined shares”.
In claim 7, lines 29-30, please change “the combined shares” to “the downloaded combined shares”.
In claim 7, line 34, please change “the signer” to “the at least one signer”.
In claim 7, the last line, please change “the signer” to “the at least one signer”.
In claim 11, line 3, please change “fingerprints” to “additional fingerprints”.
IN claim 11, lines 4-5, please change “a plurality of minutia pairs of each fingerprint and forming gallery pair tables” to “an additional plurality of minutia pairs of each fingerprint and forming additional gallery pair tables”.
In claim 11, line 6, please change “the gallery pair tables” to “the additional gallery pair tables”.
In claim 11, line 7, please change “the gallery pair table shares” to “the additional gallery pair table shares”.
In claim 11, line 8, please change “N combined shares” to “additional N combined shares”.
In claim 11, line 6, please change “each combined share” to “each additional combined share”.
In claim 12, line 3, please change “a subscriber” to “the subscriber”
In claim 12, line 5, please change “each signer” to “each of the signers”.
In claim 12, line 6, please change “each signer” to “each of the signers”.
In claim 12, line 7, please change “each signer” to “each of the signers”.
In claim 12, line 9, please change “the gallery pair table” to “the additional gallery pair table”.
In claim 12, line 10, please change “the combined shares” to “the additional combined shares”.
In claim 12, line 11, please change “probe pair table Ti against the gallery pair” to “probe pair tables Ti of each of the signers against the additional gallery pair”.
In claim 12, line 12, please change “probe pair tables Ti match the gallery pair” to “probe pair table Ti of each of the signers match the additional gallery pair”.
In claim 12, line 15, please change “probe pair tables Ti do not match the gallery pair” to “probe pair table Ti of each of the signers do not match the additional gallery pair”.
In claim 13, the last line, pleae change “signatures” to “signature”.
In claim 14, line 2, please change “the step” to “a step”.
In claim 14, the last line, please change “the date to authenticate the digital signatures” to “a signature date to authenticate the digital signatures of the signers”.
IN claim 15, line 27, please change “the signer” to “the at least one signer”.
In claim 15, line 30, please change “combined shares” to “the downloaded combined shares”.
In claim 15, lines 31-32, please change “the combined shares” to “the downloaded combined shares”.
In claim 15, line 36, please change “the signer” to “the at least one signer”.
In claim 15, the last line, please change “signer” to “at least one signer”.
In claim 19, line 3, please change “a subscriber” to “the subscriber”.
In claim 19, line 5, please change “each signer” to “each of the signers”.
In claim 19, line 6, please change “each signer” to “each of the signers”.
In claim 19, line 7, please change “each signer” to “each of the signers”.
In claim 19, line 9, please change “the gallery pair table” to “the additional gallery pair table”.
In claim 19, line 10, please change “the combined shares” to “the additional combined shares”.
In claim 19, line 11, please change “probe pair table Ti against the gallery pair” to “probe pair tables Ti of each of the signers against the additional gallery pair”.
In claim 19, line 12, please change “probe pair tables Ti match the gallery pair” to “probe pair table Ti of each of the signers match the additional gallery pair”.
In claim 19, line 15, please change “probe pair tables Ti do not match the gallery pair” to “probe pair table Ti of each of the signers do not match the additional gallery pair”.
In claim 20, line 2, please change “the step” to “a step”.
In claim 20, the last line, please change “the date to authenticate the digital signatures” to “a signature date to authenticate the digital signatures of the signers”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant incorporated previously indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/8/2021